                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION



IN RE:         C.R. BARD, INC.,
               PELVIC REPAIR SYSTEM
               PRODUCTS LIABILITY LITIGATION                                         MDL 2187
-------------------------------------------------
LEANNE EDWARDS HADLEY,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:12-cv-04845

C. R. BARD, INC., et al.

                               Defendants.

                           MEMORANDUM OPINION AND ORDER

       On September 12, 2018, plaintiff’s counsel filed a Suggestion of Death noting the death of

plaintiff Leanne Edwards Hadley during the pendency of this action [ECF No. 24]. Pretrial Order

(“PTO”) # 289 filed in In re: C. R. Bard, Inc., Pelvic Repair Sys. Prods. Liab. Litig., 2:10-md-

2187 (“Bard 2187”) [ECF No. 6195] outlines the procedures the court requires to either substitute

a deceased party pursuant to Federal Rule of Civil Procedure 25(a), or to dismiss the deceased

party from the civil action because of a failure to properly serve and substitute the deceased party.

       The court FINDS that the Suggestion of Death did not comply with Rule 25(a) as it was

never properly served upon parties, non-parties or a personal representative of the estate.

Regardless, the time period as set forth in PTO # 289 to substitute a party has since passed.

Therefore, the court ORDERS that this case is DISMISSED without prejudice and STRICKEN

from the docket of this court. Any pending motions are DENIED as moot.
       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER: August 16, 2019




                                             2
